DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on November 2, 2021, in which claims 2-3, 5, 9-10, 12, 16-17 and 19 were cancelled and claims 1, 4, 6-8, 11, 13-15, 18 and 20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-8, 11, 13-15, 18 and 20 have been considered but are moot necessitate by amendment.

Remark
Claim Rejections - 35 USC § 103
Applicant asserted that the combination of Bell and Rathod used in the last office action fails revalidating and updating the phenological information cataloged in the phenological repository. After reviewed Applicant arguments filed on November 2, 2021 (page 3-4) as cited above in light of the original disclosure, it is conceivable the that the combination of Bell and Rathod fails to revalidate and updating the phenological information cataloged in the phenological repository. Therefore the 35 USC 103 rejection set for the last office action has been withdrawn.
Claim Rejections - 35 USC § 112
The 35 USC 112 rejection set forth the last office action mailed on August 2, 2021 has been withdrawn in light of the amendment filed on November 2, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al., (hereinafter “Bell”) US 2013/0275894 in view of Hirneisen et al., (hereinafter “Hirneisen”) US 2003/0030677.
As to claim 1, Bell discloses a processor-implemented method for expanding phenological data resources by collecting phenological data from social media sites (see [0017], a physical computer processor and providing faster and easier and more accurate information sharing by providing the user a filtered list or likely biological objects that match the one or more biological object observed to choose from), the method comprising:
determining, by a processor, one or more species of plants or animals from a plurality of data shared on one or more social media sites, wherein the plurality of data is unstructured data (see [0036], [0050], providing an input that updates a count associated with the selected biological object (e.g. birds), or the count is updated automatically, wherein the observation is shared as part of a competitive social game in which multiple users attempt to gather as many species as possible in a given area within a year, and the sharing would serve as a way for them 
extracting phenological information related to the determined plants or animals from the plurality of data shared on the one or more social media sites (see par [0017], and [0075], analyzing the area of the provided image to extract one or more visual characteristics of the at least one biological object present in the provided image, comparing the one or more extracted visual characteristics with visual characteristics of a plurality of categories of biological objects stored in an information store, and presenting a list of categories of biological objects that have visual characteristics similar to the one or more extracted visual characteristics, select a list of visual indications such as shape, form, size, color of the plumage, etc. that can be matched to identify the biological object, wherein depending on the user's selection various visual characteristics of the selected biological objects can be obtained by using image processing methods, wherein the color of the plumage of the selected biological objects, the size of the head of the selected biological objects, the size and shape of the neck of the selected biological objects and other visual characteristics are obtained or extracted)
validating the phenological information against known or already validated information received from crowd source phenological information or a plurality of ecological and biological databases, (see par. [0018], and [0076], comparing the one or more extracted visual characteristics with visual characteristics of a plurality of categories of biological objects can include matching the one or more extracted visual characteristics with the visual characteristics of at least a subset of the plurality of categories of biological objects in the information store, and 
cataloging the validated and filtered phenological information in a phenological repository, wherein the phenological repository is updated in real time, and wherein the phenological information is cataloged according to a list selected from a group consisting of species, locations, biological or ecological characteristics (see par. [0016], [0024]-[0026], one or more sources can include external databases, publicly available databases and catalogues of biological objects or one or more human identifiers, users can additionally use location, time of year and day information to additionally aid in identifying the biological object, users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects, wherein the knowledge organized, cataloged and stored previously can be used to assign biological objects that are observed into different categories, when users wish to record and/or share information associated with the biological object that they have observed);
generating reports related to the cataloged phenological information utilizing plant image analysis, object identification analysis or user satisfaction analysis (see [0024] and [0061], user specifies that they wish to receive a daily report of how many birds have been reported in a specified area and timeframe, such as Los Angeles County during the current calendar year. In 
providing the cataloged phenological information and the generated reports to one or more user (see par. [0054], [0061], a list of various biological objects can be displayed to the user, the displayed list is a list of all the biological objects in a catalogue, or a list of the likely biological objects that can be observed or sighted at that geographical location, or a list of the likely biological objects that can be observed or sighted at that geographical location at that time of the day and year, wherein user specifies that they wish to receive a daily report showing how or how many other users have liked, commented on, used, rated, identified or otherwise interacted with their shared sightings).
However, Bell does not explicitly disclose the claimed: wherein the plurality of data includes one or more of images, videos, audio files, written descriptions, comments, metadata, or tags, and wherein the extracted phenological information comprises information relating to time, date, location, or related weather conditions; receiving feedback from at least one of the one or more users based on the retrieved phenological information; revalidating and updating the phenological information cataloged in the phenological repository; and transmitting the updated phenological information cataloged in the phenological repository to the one or more users.
On the other hand, Hirneisen discloses the claimed: wherein the plurality of data includes one or more of images, videos, audio files, written descriptions, comments, metadata, or tags, and wherein the extracted phenological information comprises information relating to time, date, location, or related weather conditions (see par. [0010] and [0012], selection phenological 
receiving feedback from at least one of the one or more users based on the retrieved phenological information (see [0015], additional possibility of error correction can be that a display is given to the user, by means of menu guidance, showing the decision on the basis of which he/she left a pattern that was clear up to that point, so that the user has the possibility of verifying this characteristic once again);
revalidating and updating the phrenological information cataloged in the phonological repository (see [0015], repeat identification of a specific characteristic can also be supported by offering more detailed characteristics); and
transmitting the updated phrenological information cataloged in the phonological repository to the one or more users (see [0016], [0025], monitoring the occurrence of species and regulations to protect nature and species).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of bell to revalidate and update the phrenological information in order to protect the species, thereby allowing to carry out the identification process in a short a period of time as possible. 
As to claim 6, the combination of bell and Hirneisen discloses the invention as claimed. In addition, discloses the method of claim 1, wherein the phenological information comprises information specifically related to invasive species that endanger the ecosystem (see [0006], identifying species of animals and/or plants, and/or types of minerals, as well as of parts of them or products made from them, as well as the location of their occurrence).

animals and/or plants, and/or types of minerals, as well as of parts of them or products made from them, as well as the location of their occurrence).

As to claims 8, and 13-14, claims 8 and 13-14 are system for performing the method of claims 1 and 6-7 above. They are rejected under the same rationale.

As to claims 15, and 20, claims 15 and 20 are computer product having storing therein computer instructions for executing the method of claims 1 and 6-7 above. They are rejected under the same rationale.

Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A Computational- and Storage-Cloud for Integration of Biodiversity Collections (involved in a core mission of the Integrated Digitized Biocollections (iDigBio) project is the building and deployment of a cloud computing environment customized to support the digitization workflow and integration of data from all U.S. non-federal biocollections. iDigBio chose to use cloud computing technologies to deliver a cyber infrastructure that is flexible, agile, resilient, and scalable to meet the needs of the biodiversity community).

A National Human Neuroimaging Collaboratory Enabled by the Biomedical Informatics Research Network (BIRN) (involved in evaluating and using bibliometric methods to understand the impact, prevalence, and patterns with which investigators publicly share their raw gene expression microarray datasets after study publication and hopes these methods and results will contribute to a deeper understanding of data sharing behavior and eventually more effective data sharing initiatives).

Mass digitization of scientific collections: New opportunities to transform the use of biological specimens and underwrite biodiversity Science (involved in using of scientific collections is a global endeavor, and digitization enhances their value by improved access to core biodiversity information, increases use, relevance and potential downstream value, for example, in the management of natural resources, policy development, food security, and planetary and human health).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 4, 2022